Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record Slayton et al. (2015/0165238) discloses a phototherapy body roller (Fig. 2, Fig. 5C, Fig. 6B; the energy source 160 can emit at least two forms of energy 170, see lines 1-9 of [0123]) comprises: a body (cylindrical transducer module 150, Figs. 1-2) having at least one transparent portion (the transducer wall 151 may be transparent, see lines 6-8 of [0084]); a plurality of light emitting tubes (energy source(s) 160 may include light emitting diodes, see Fig. 5C, see lines 1-9 of [0123] and lines 5-6 of [0124]) mounted on a light board (the energy source 160 has a substantially rectangular shape as seen in Fig. 5C and Fig. 6B, and it includes a plurality of LEDs as stated in lines 5-6 of [0124]. This rectangular structure carrying LEDs is thus considered a light board) accommodated inside the body (see Fig. 5C and Fig. 6B); a balancing assembly (axle 124, Fig. 5C, Fig. 6B, supports the light board as it is balanced within the roller) attached to the light board (160, see Fig. 5C); wherein the plurality of light emitting tubes (LEDs of 160) facing towards the at least one transparent portion of the rigid body (see Fig. 5C and Fig. 6B, the LEDs in the energy source 160 are facing downwards, as seen by energy 170. Additionally, the wall 151 of the transducer 150 is stated to be transparent in lines 6-8 of [0084], and it is shown to be transparent to the energy as it passes through the transducer 150 in Fig. 5C, Fig. 6B); and wherein, the body (150) is rotatable with respect to the light board (the transducer module 150 can 
Black (2006/0183072) discloses a related skin-massaging cylindrical roller (see the last line of the abstract and see Fig. 2) with a light board (support element 260, Fig. 2) supporting a plurality of light sources (light sources 250A, 250B, 250C, Fig. 2) that provide therapeutic energy through a rigid, hollow cylindrical roller (transparent hollow cover 230, Fig. 2; see the first sentence of [0016]). The material of the cylindrical roller (230) is stated to be transparent to the light treatments and light sources within the cover (see the penultimate sentence of [0016]), for example a rigid material such as hard plastic, pyrex, or glass (see the last sentence of [0016]).
However, none of the prior art of record discloses, teaches, or fairly suggests wherein the balancing assembly includes a rotary disk, a gyroscope, a motor, and a bearing, wherein the gyroscope is electrically connected to a control board and the motor and fixedly mounted with the light board; the rotary disk is connected to the rigid body through the bearing; a light housing fixed to the rotary disk, and wherein the motor is mounted coaxially with the bearing and a central axis of the rotary disk, and an output shaft thereof is fixedly mounted with the rotary disk or the light housing. Therefore, claims 1-7 and 9-10 have been found allowable, since any conclusion of obviousness would be based upon improper hindsight, relying on knowledge gleaned solely from Applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785